251 P.3d 939 (2011)
2011 WY 87
Andre Nigel PENDLETON, Appellant (Defendant),
v.
The STATE of Wyoming, Appellee (Plaintiff).
No. S-11-0014.
Supreme Court of Wyoming.
June 1, 2011.

ORDER AFFIRMING THE JUDGMENT AND SENTENCE OF THE DISTRICT COURT
[¶ 1] This matter came before the Court upon its own motion following notification that appellant has not filed a pro se brief within the time allotted by this Court. Appellant pled guilty to one count of sexual abuse of a minor in the second degree. Wyo. Stat. Ann. § 6-2-315(a)(i). He filed this appeal to challenge that conviction. On March 4, 2011, Appellant's court-appointed appellate counsel filed a "Motion to Withdraw as Counsel," pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). Following a careful review of the record and the "Anders brief" submitted by counsel, this Court, on March 29, 2010, entered its "Order Granting Permission for Court Appointed Counsel to Withdraw." That Order notified Appellant that the District Court's November 16, 2010, "Judgment and Sentence" would be affirmed unless, on or before May 16, 2011, Appellant filed a brief that persuaded this Court that the captioned appeal is not wholly frivolous. Taking note that Appellant, Andre Nigel Pendleton, has not filed a brief or other pleading within the time allotted, the Court finds that the district court's "Judgment and Sentence" should be affirmed. It is, therefore,
[¶ 2] ORDERED that the District Court's November 16, 2010 "Judgment and Sentence" be, and the same hereby is, affirmed.
[¶ 3] DATED this 1st day of June, 2011.
By the Court:
/s/ Marilyn S. Kite
MARILYN S. KITE
Chief Justice.